996 F.2d 1213
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aaron Steve POWERS, Defendant-Appellant.
No. 93-6348.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 25, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-88-39-3, CA-93-16-3-CR)
Aaron Steve Powers, Appellant Pro Se.
Christine Witcover Dean, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
DISMISSED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Aaron Steve Powers appeals from the district court's dismissal of his 28 U.S.C. § 2255 (1988) motion.  Because this Court is without jurisdiction, we dismiss the appeal.


2
Powers filed a timely Fed.  R. Civ. P. 59 motion after the district court's dismissal of his § 2255 motion.  The district court has not yet ruled on his Rule 59 motion.  Therefore, the notice of appeal is without effect.  Fed. R. App.  P. 4(a)(4).  Because the notice of appeal is without effect, this Court is without jurisdiction to hear this appeal.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED